Appeal from a decision of the Workmen’s Compensation Board, filed June 24, 1976. At the time of the decedent’s work-related death, his infant grandchild was living with him, was dependent upon him and was entitled to and did receive death benefits (Workmen’s Compensation Law, § 16, subd 4). Support for the infant continued for more than three years until 1975, when payments were discontinued on the ground that the grandchild was "not dependent anymore” because the infant’s mother had become gainfully employed as a teacher. The board, upon review, found that the grandchild was dependent at the time of decedent’s death and that, therefore, such dependency continued. We concur (Workmen’s Compensation Law, § 16, subd 4; Matter of Gilbert v Happy Hill Farm, 23 AD2d 931, mot for lv to app den 16 NY2d 484; Matter of Brown v Tannin Corp., 245 App Div 900; Matter of Lynch v New York R. T. Corp., 245 App Div 884). Decision affirmed, with costs to the Workmen’s Compensation Board against the employer and its insurance carrier. Greenblott, J. P., Sweeney, Main, Larkin and Mikoll, JJ., concur.